DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 11/10/2022. Claims 1,3-18 and 20 are pending in the application. Claims 1,13 and 15 were amended and claims 2 and 19 were canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,3-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification discloses an exemplary  mixture of beverage ingredients consisting of water sugar, protein (milk protein, almond cream),  canola oil , flavor. 
Regarding claim 1, the composition of the broadly claimed  mixture of beverage ingredients comprising a protein source and at least two buffering ingredients including baking soda and a citric-acid containing buffering agent, wherein the mixture is configured to prevent precipitation of the protein source during heating of the mixture, is not defined.  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention  which is a mixture of beverage ingredients is “configured to prevent precipitation of the protein source.”   
In claims 1,3-12,and 14, the broadest reasonable interpretation of “at least two buffering agents including baking soda and a citric acid containing buffering agent”  does not preclude sodium citrate, potassium citrate and other generally used buffering agents in the mixture.   One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Potentially Allowable Subject Matter
The subject matter in claims 13, 15-18 and 20 is potentially allowable.
Wang et al. (CN104738191A), Hayakawa et al. (W02015/005124A1) ,Yokoo et al. (US 2008/0081100 A1), Moo Technologies (WO 02/089591 A1), Meiji Milk Products (JP2006333719A), Sanei  (JP2005192402A), and Taiyo (JP2004187570A, Example 2) all cited by the applicant in an IDS, are considered relevant prior art.
Wang discloses a mixture of beverage ingredients comprising a protein source (almond cream) and at least two buffering agents (baking soda and citric acid)  configured to prevent precipitation of the protein source during heating at an exemplary temperature of 125 deg. C for 25 minutes. 
Hayakawa discloses an aseptic  beverage comprising  protein sources and tea catechins in a specific proportion and pH is adjusted with sodium bicarbonate in the range of 6-7 prior to UHT processing. 
Yokoo discloses aseptic milk based beverage compositions comprising sodium bicarbonate, at a pH in the claimed range and heated to 125 deg. C. 
Moo Technologies discloses heating milk based beverages to 139 deg. C, 
Meiji and Sanei disclose baking soda and citric acid as buffering agent in an aseptic milk based product, the mixture of ingredients has pH in the alkaline or weak acid range, respectively. 
	However, the art does not disclose a composition having properties as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of U.S. Patent No. 10736342 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a mixture of beverage ingredients comprising a protein source; and at least two buffering agents, including baking soda and a citric acid-containing buffering agent, configured to prevent precipitation of the protein source during heating of the mixture to a temperature of at least 139 °C, and wherein the pH of the mixture is between 6.7 and 7.0 prior to the mixture being heated to at least 139 °C; wherein the mixture may contain milk protein concentrate and/or  almond cream, flavorings and lemon juice concentrate.
Response to Arguments
Applicant’s arguments in view of claim amendments have been considered and are partially persuasive. The rejection of claims 15-18 and 20 under 35 USC 112(b) is withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793